Citation Nr: 0716833	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-02 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected bilateral hearing loss.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected traumatic amputation of the left ring 
finger.  

4.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected chronic low back pain.  

5.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected maxillary sinusitis.  

6.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected traumatic arthritis of the right knee.  

7.  Entitlement to a compensable evaluation for the service-
connected internal derangement of the right knee.  

8.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected traumatic arthritis of the left knee.  

9.  Entitlement to a compensable evaluation for the service-
connected status post radial meniscectomy of the left knee.  

10.  Entitlement to an effective date earlier than May 29, 
2001 for the grant of a total rating due to unemployability 
caused by service-connected disability (TDIU).  



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from May1962 to May 
1982.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from RO rating actions in May 2002, January 
2003 and February 2003.  

A decision by the Board in February 2004 denied a rating in 
excess of 10 percent for the service-connected bilateral 
hearing loss (BHL) and remanded the other issues identified 
on the title page for further development.  

The veteran thereupon submitted a timely appeal to the U.S. 
Court of Appeals for Veterans Claims (Court) in regard to the 
Board's denial of increased rating for BHL.  The Court issued 
an order in August 2004 that vacated the Board's decision on 
that issue and remanded the issue back to the Board for 
further development; the Board in turn remanded the issue 
back to the RO for further development in February 2005.  

In regard to the issue of service connection for diabetes 
mellitus: the Court issued a decision in Haas v. Nicholson, 
20 Vet. App. 257 (2006) that reversed a Board decision 
denying service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006 the Secretary of Veterans 
Affairs imposed a stay at the Board on adjudication of claims 
affected by Haas.  

The specific claims affected by the stay include those based 
on herbicide exposure in which the only evidence of exposure 
is the receipt of the Vietnam Service Medal. The veteran's 
claim for service connection for diabetes mellitus is such a 
claim, and is accordingly incorporated in the stay.  

Once a final decision is reached on the Haas case, the 
adjudication of any cased that have been stayed will be 
resumed.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The service-connected hearing loss disability currently 
is shown to be manifested by a level I impairment in the 
right ear and a level VII impairment in the left ear.  

3.  The veteran's left ring finger was amputated without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  

4.  The veteran has an amputation scar at the left ring 
finger that is superficial but painful on examination; the 
scar does not cause additional limitation of motion or 
function.  

5.  The 40 percent rating for service-connected low back 
disability was the highest schedular rating under applicable 
rating criteria prior to September 26, 2003; his disability 
at the time was not shown to reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extraschedular basis  

6.  Following adoption of revised rating criteria on 
September 26, 2003, the service-connected low back disability 
has been characterized by limitation of flexion to 70 degrees 
and pain on motion, but not by unfavorable ankylosis of the 
entire thoracolumbar spine.  

7.  The service-connected sinusitis is characterized by four 
non-incapacitating episodes per year due to headache, 
purulent drainage and sinus pain, but not by three or more 
incapacitating episodes per year or more than six non-
incapacitating episodes per year.  

8.  The service-connected traumatic arthritis of the right 
and left knees is characterized by range of motion from 0 
degrees to 130 degrees, with pain beginning at 130 degrees.  

9.  The veteran is not shown on examination to have 
instability in either the right or left knee.  

10.  The veteran did not meet the schedular criteria for a 
TDIU prior to May 29, 2001.  

11.  The veteran was granted a TDIU effective May 29, 2001, 
the date his claim was received; evidence does not show that 
his service-connected disabilities alone prevented him from 
performing substantially gainful work during the year prior 
to that date.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.85 including Tables VI, VIa, VII and Diagnostic Code 6100 
(2006).  

2.  The criteria for a separate 10 percent evaluation for the 
service-connected painful superficial amputation scar of the 
left ring finger are met.   38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.118 including Diagnostic Code 7804 (2006).  

3.  The criteria for the assignment of an evaluation in 
excess of 40 percent for the service-connected low back 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 
4.25, 4.71, 4.71a including Diagnostic Codes 5292, 5293, 5295 
(2000-2004); General Rating Formula for Diseases and Injuries 
of the Spine (as in effect since September 26, 2003).  

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected maxillary 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.97 
including Diagnostic Code 6513 (2006).  

5.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected traumatic 
arthritis of the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including Diagnostic Codes 
5260 and 5261 (2006).  

6.  The criteria for the assignment of a compensable 
evaluation for the service-connected internal derangement of 
the right knee are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a 
including Diagnostic Code 5257 (2006).  

7.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected traumatic 
arthritis of the left knee are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.40, 4.45, 4.71a including Diagnostic Codes 5257 to 
5261 (2006).  

8.  The criteria for the assignment of a compensable 
evaluation for the service-connected status post radial 
meniscectomy of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.3, 4.7, 4.20, 4.71a including Diagnostic Code 5257 (2006).  

9.  The criteria for an effective date prior to May 19, 2001 
for an award of a TDIU rating have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In September 2005, in response to the Board's remand, the RO 
sent the veteran a letter advising him that to establish 
entitlement to an increased rating for the disabilities on 
appeal, the evidence must show that those disabilities had 
increased in severity.  

The letter also advised the veteran that to establish 
entitlement to an earlier effective date for a TDIU, the 
evidence must show that unemployability was warranted at any 
time during the year prior to his formal claim.  

The veteran had ample opportunity to respond prior to the 
issuance of the Supplemental Statement of the Case (SSOC) in 
April 2007.  The Board accordingly finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the September 2005 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The September 2005 letter advised the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, including military records, VA medical record, and 
records from the Social Security Administration (SSA).  

The letter also advised the veteran that VA would make 
reasonable efforts to help the veteran get such things as 
medical records, employment records, or records from non-
Federal entities if provided appropriate authorization to do 
so.  

The September 2005 letter specifically advised the veteran, 
"If the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get that evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

Although the RO did not expressly fulfill the fourth content-
of-notice requirement (a request that the veteran provide any 
evidence in his possession that pertains to the claims) the 
Board finds that the requirement was constructively met in 
the September 2005 letter.  

The letter detailed the evidence required to substantiate the 
claims on appeal, and as noted above the letter specifically 
advised the veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.  The veteran 
was constructively advised thereby to submit any relevant 
evidence in his possession not already of record.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Following the issuance of the September 2005 letter, which 
completed VA's notice requirements and cured defects in prior 
communications, the veteran was afforded an opportunity to 
present information and/or evidence pertinent to the appeal 
before the issuance of the SSOC in April 2007, and before the 
claim was forwarded to the Board for appellate review.  

Neither in response to the September 2005 letter cited 
hereinabove nor at any other point during the pendency of 
this appeal has the veteran informed the RO of the existence 
of any evidence-in addition to that noted below-that needs 
to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the January 2003 Statement of the Case (SOC) and the SSOCs 
of February 2003, May 2003, September 2003, and April 2007.  
This suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
was done in a notice letter in April 2007. There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service medical records (SMR) and his 
post-service VA medical records are in the claims file.  The 
veteran's entire SSA disability record is also in the claims 
file.  The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claim is adjudicated.  

The veteran has been advised of his right to a hearing before 
the RO's Decision Review Officer and/or before the Board, but 
he has not requested such a hearing.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claim.  The veteran does not 
assert, and the evidence does not show, that the veteran's 
symptoms have become worse since his last VA examinations in 
September 2006.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased rating 
herein decided.  


II. Analysis

A.  Evaluation of Service-Connected Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  


Evaluation of bilateral hearing loss

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

In February 2005, the most recent VA audiological evaluation 
of record, the veteran's audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
10 
20 
60 
70  
40
LEFT
N/A
20
80 
110
110
80

His speech recognition scores were 96 percent, bilaterally.

The examiner's impression was that of normal-to-severe 
sensorineural hearing loss (SNHL) in the right ear and 
normal-to-profound SNHL in the left ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85 (2004).  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85 (2004).  

This results in a score, expressed as a Roman numeral, for 
each ear.  The Roman numeral scores for both ears are than 
charted in Table VII of 38 C.F.R. § 4.85 (2004), and the 
intersection of the scores provides the percentage of 
disability.  


Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

 Table VIa

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE.

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX 
X
XI


Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)


Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed above.  

These provisions apply when the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

As noted, the veteran's left ear hearing loss fits the second 
situation, so his left ear hearing loss may be calculated 
under Tables VI or VIa, whichever results in the higher 
numeral.   The veteran's right ear hearing loss does not fit 
either exceptional situation, so the right ear hearing loss 
is calculated under Table VI.  

The veteran's right ear hearing loss under Table VI is a 
level I hearing loss.  The veteran's left ear hearing loss 
under Table VI is a level II hearing loss, but under Table 
VIa it is a level VII  hearing loss and thus more 
advantageous.  

When a level I hearing loss (right ear) and a level VII 
hearing loss (left ear) are charted on Table VII, the 
resulting percentage disability evaluation is no percent.  

Accordingly, the Board finds that a rating in excess of 10 
percent is not warranted.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski , 1 Vet. 
App. 49, 53-56 (1990).  


Evaluation of traumatic amputation of the left ring finger

Amputation of the ring finger is rated under the provisions 
of 38 C.F.R. § 4.71a, DC 5155.  The criteria of DC 5155 are 
the same for the major (dominant) and minor (non-dominant) 
hand, as follows.

A rating of 10 percent is assigned for amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.

A rating of 20 percent is assigned for amputation with 
metacarpal resection (more than one-half the bone lost).

The veteran had a VA X-ray of the left hand in June 2002 in 
which the radiologist noted previous amputation of the left 
ring finger at the distal end of the shaft of the proximal 
phalanx, with some hypertrophic change about the distal end 
of the remaining portion of the bone.  

The veteran had a VA examination in September 2006 during 
which he complained of pain in the site of the amputation.  
The examiner noted a 1 cm. x 1 cm. scar at the amputation 
site that was tender to palpation and adherent to the 
underlying tissue.  

The scar did not result in limitation of motion or loss of 
function; there was no underlying soft tissue damage and no 
skin ulceration or breakdown over the scar.  The examiner's 
diagnosis was that of well-healed surgical scar.  

As the evidence does not show amputation with metacarpal 
resection (more than one-half the bone lost), the criteria 
for the higher (20 percent) rating are not met under DC 5155.  

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Board has accordingly considered whether the veteran is 
entitled to additional compensation for his surgical scar 
under the criteria of 38 C.F.R. § 4.118 (schedule of ratings 
- skin).  

Diagnostic codes pertaining to scars other than head, face, 
or neck distinguish between "deep" scars, associated with 
underlying soft tissue damage, versus "superficial" scars.  
As noted, the veteran's amputation scar is superficial.  

The diagnostic codes also distinguish between "unstable" 
scars, where for any reason there is frequent loss of 
covering of skin over the scar, versus "stable" scars.  In 
this case, the veteran's amputation scar is not shown to be 
unstable.  

DC 7801 pertains to scars that are deep or that cause limited 
motion, and is accordingly not for application.  

DC 7802 assigns a rating of 10 percent for scars that are 
superficial and do not cause limited motion, if the scar has 
an area or areas of 144 square inches (929 sq. cm.) or 
greater.   As the veteran's scar is 1 cm. x 1 cm., 
compensation is not warranted under this DC.  

DC 7803 assigns a 10 percent rating for superficial unstable 
scars.  As the veteran's scar is not shown to be unstable, 
compensation is not warranted under this DC.  

DC 7804 assigns a rating of 10 percent for superficial scars 
that are painful on examination.  As the veteran's 
superficial scar is shown to be tender on palpation, he is 
entitled to a 10 percent rating under this DC.  

DC 7805 is rated on the basis of limitation of function of 
the affected part; however, as noted, examination shows that 
the scar does not result in limitation of function or motion.  

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Also, "38 
U.S.C.A. § 1155 implicitly contains the concept that 'the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate the claimant 
for the actual impairment of his earning capacity' and would 
constitute pyramiding."  Esteban, 6 Vet. App. at 261, citing 
Brady v. Brown, 4 Vet. App. 203 (1993).  

In this case, however, compensation under DC 5155 is clearly 
intended to compensate for loss of part of the finger, while 
compensation under DC 7804 compensates for pain associated 
with the scar.  

The Board finds that separate ratings of 10 percent under 
each of these DCs does not compensate the veteran twice for 
the same symptomology and therefore does not constitute 
pyramiding.  

In addition to the VA examination, the Board has considered 
recent VA treatment records.  Those records are consistent 
with the VA examination, and do not show entitlement to a 
higher schedular rating.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  That 
doctrine is for application in this case.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


Evaluation of chronic low back pain

As noted, the rating criteria for diseases and injuries of 
the spine have changed several times during the pendency of 
this appeal.  Where a law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies, unless Congress provided otherwise 
or permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 
(1996); VAOPGCREC 11-97 (Mar. 24, 1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

The Board also notes that the RO has evaluated the veteran's 
service-connected spine disorder under both the former and 
revised applicable criteria.  See the RO's SOC in January 
2003 (former criteria) and the SSOC in April 2007 (revised 
criteria).  Accordingly, there is no due process bar to the 
Board also considering the claim in light of the former and 
revised applicable rating criteria.  


Rating criteria prior to September 26, 2003

Until September 26, 2003, disabilities of the lumbosacral 
spine other than Intervertebral Disc Syndrome (IVDS) could be 
rated under the provisions of DC 5295 (lumbosacral strain) or 
alternatively under the provisions of DC 5292 (limitation of 
motion).  

The current 40 percent rating is the maximum benefit 
available under DC 5292 and/or DC 5295 as in effect prior to 
September 23, 2003.  

A rating higher than 40 percent is available for ankylosis, 
vertebral fracture, or IVDS, but there is no evidence that 
those disorders were present and the DCs applicable to those 
disorders are accordingly not for application.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).   

In this case, since the veteran already has the highest 
schedular benefit available under the applicable diagnostic 
codes, additional compensation for pain, weakness, excessive 
fatigability, or incoordination is not available.  

The RO considered whether extraschedular rating is 
appropriate; see SSOC dated in February 2003.  The Board may 
therefore also consider the issue of extraschedular rating 
without causing prejudice to the veteran thereby.  

The  Board finds that there is no showing that the veteran's 
service-connected lumbosacral strain reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extraschedular 
basis.  See 38 C.F.R. § 3.31(b)(1) (cited to in the May 2005 
SOC).  

In this regard, the Board notes that the evidence prior to 
September 26, 2003 does not show that the service-connected 
low back disability markedly interfered with employment 
beyond that contemplated in the assigned 40 percent rating.  
There also is no objective evidence that the disability 
caused frequent periods of hospitalization or otherwise 
rendered impractical the application of the regular schedular 
standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) were not met.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


Rating criteria from September 26, 2003

Effective on September 26, 2003, disabilities of the spine 
have been rated under a General Rating Formula for Diseases 
and Injuries of the Spine.  

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine pertinent to the 
lumbosacral spine are as follows.  

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is awarded for unfavorable ankylosis 
of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is 0 to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.   General Rating Formula, 
Note (2).  

The veteran's most recent VA examination was conducted in 
September 2006 during which he complained of pain but denied 
history of hospitalization or surgery.  The veteran 
characterized his back pain as constant and sharp, with pain 
shooting to the left leg.  He reported incapacitating flare-
ups one per year, lasting three to seven days.  

On examination, the veteran's posture and head position were 
normal, but his gait was antalgic.  The curvature of the 
spine was normal, and the spine was not ankylosed.  Muscle 
tone was normal, without atrophy.  Active range of flexion 
was to 70 degrees; passive flexion was to 90 degrees with 
pain beginning at 70 degrees.  

There was pain on motion and pain after repetitive use, 
although repetitive use caused no additional loss of motion.  
The examiner diagnosed degenerative joint disease of the 
lumbar spine with severe effect on daily activities.  

Concurrent VA X-ray studies of the spine in September 2006 
resulted in an impression of minimal left-sided scoliosis and 
possible degenerative disc disease of the lumbar spine, with 
no change since the previous study in May 2001.  

Comparing the veteran's current symptoms with the rating 
criteria now in effect, the Board notes that the veteran is 
not shown to have unfavorable ankylosis of the entire 
thoracolumbar spine as required for the next higher (50 
percent) evaluation.  

In addition to the VA examination above, the Board has 
considered recent VA treatment records.  Those records are 
consistent with the VA examination, and do not show 
unfavorable ankylosis of the spine; accordingly, the 
treatment records do not show entitlement to a higher 
schedular rating.  

Based on this analysis, the Board finds that the criteria for 
a rating higher than 40 are not met under the applicable 
former rating criteria in effect prior to September 2003 or 
the applicable revised rating criteria in effect after 
September 2003.  

In reaching these conclusions the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the veteran's symptoms more closely approximate 
the current rating.  

The benefit-of-the-doubt rule is accordingly not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 55.  


Evaluation of maxillary sinusitis

Sinusitis is rated under the provisions of  38 C.F.R. § 4.97, 
DC 6513.  The rating criteria are assigned under a General 
Rating Formula for Sinusitis as follows.

A rating of 10 percent is assigned for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (four-to-six-week) antibiotic treatment, or for 
three-to-six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A rating of 30 percent is assigned for three of more 
incapacitating episodes per year of sinusitis requiring 
prolonged (four-to-six-week) antibiotic treatment, or for 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A rating of 50 percent is assigned following radical surgery 
with chronic osteomyelitis, or near-constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

During the veteran's most recent VA examination in September 
2006 he complained of chronic sinus problems being treated 
with steroid nasal spray. He reported a recent ten-day 
episode of antibiotic treatment for sinus infection.  There 
was no history of incapacitating episodes, but four episodes 
per year of non-
incapacitating episodes due to headache, purulent drainage 
and sinus pain, with each episode of reported seven-to-
fourteen days duration.  The examiner diagnosed stable 
chronic sinusitis.  

A concurrent VA computed tomography (CT) scan of the sinuses 
in September 2006 showed mild chronic right maxillary 
sinusitis and acute left maxillary sinusitis superimposed 
over chronic sinusitis.  

On comparison of the veteran's symptoms on examination to the 
rating criteria, the Board notes that the evidence does not 
show three of more incapacitating episodes per year of 
sinusitis requiring prolonged (four-to-six-week) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis.  Accordingly, the criteria for the higher 
(30 percent) rating are not met.  

In addition to the VA examination above, the Board has 
considered recent VA treatment records.  Those records are 
consistent with the VA examination, and do not show 
entitlement to a higher schedular rating.  

In reaching these conclusions the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the veteran's symptoms more closely approximate 
the current rating, and the benefit-of-the-doubt rule is 
accordingly not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


Evaluation of traumatic arthritis of the right and left knees

Arthritis is rated based on limitation of motion.  See 
38 C.F.R. § 4.71a, DC 5003.  

Where medical evidence shows claimant has arthritis, and 
where the diagnostic code applicable to the disability is not 
based on limitation of motion, such as DC 5257 (knee 
subluxation or instability), a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  

The rating criteria for limitation of motion under DC 5260 
(limitation of flexion) and 5261 (limitation of extension) 
are as follows:

A rating of 10 percent may be assigned for flexion limited to 
45 degrees and for extension limited to 10 degrees.  

A rating of 20 percent may be assigned for flexion limited to 
30 degrees and for extension limited to 15 degrees.  

A rating of 30 percent may be assigned for flexion limited to 
15 degrees and for extension limited to 20 degrees.  

A rating of 40 percent may be assigned for extension limited 
to 30 degrees.  

A rating of 50 percent may be assigned for extension limited 
to 45 degrees.  

Under VA rating criteria, normal range of motion of the knee 
is extension to 0 degrees and flexion to 140 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  

The veteran's most current VA examination of the knees was 
conducted in September 2006.  The veteran reported increased 
pain and flare-ups, reportedly treated with nonsteroidal pain 
relievers.  The veteran did not require assistive aids for 
walking, and reported that he could stand for ten to fifteen 
minutes and could walk not more than a few yards.  The 
veteran reported having severe but not incapacitating flare-
ups every one to two months, each of three to seven days 
duration.  

The examiner noted pain, stiffness, weakness and repeated 
effusion but no current inflammation.  The veteran was 
observed to walk with an antalgic gait, but without evidence 
of abnormal weight bearing.  His bilateral range of motion 
was 0 degrees to 130 degrees, with pain beginning at 130 
degrees.  There was no additional limitation of motion due to 
repetitive use.  The examiner also noted subpatellar 
tenderness.  

Concurrent VA X-ray studies of the knees in September 2006 
showed marked narrowing, bilaterally, involving the medial 
compartments compatible with meniscus degeneration, and mild 
degenerative changes about the patellae.  

The VA examiner diagnosed degenerative joint disease of both 
knees with mild affect on chores, shopping and traveling and 
severe affect on exercise, sports and recreation.  The 
examiner stated that it was impossible to estimate additional 
limitation of function during flare-ups without resorting to 
pure speculation.  

Based on comparison of the examination results with the 
rating criteria, the Board notes that the veteran's range of 
motion on examination (0 degrees to 130 degrees prior to the 
onset of pain) is not compensable under DC 5260 or DC 5261.  

As DC 5260 and 5262 are predicated on limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 apply.  Johnson, 
9 Vet. App. 7.  In this case, as pain is not shown on 
examination until motion is achieved that surpasses the 
compensable range, the Board finds that the current 10 
percent ratings are adequate compensation for pain.  

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  See 
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  The veteran's currently-
assigned 10 percent rating is in accordance with Lichtenfels.  

In addition to the VA examination above, the Board has 
considered recent VA treatment records.  Those records are 
consistent with the VA examination, and do not show 
entitlement to a higher schedular rating.  

Based on this analysis, the Board finds that rating in excess 
of 10 percent for arthritis of the right knee and arthritis 
of the left knee is not warranted.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

In this case, the veteran's symptoms more closely reflect the 
current 10 percent ratings, and the benefit-of-the-doubt rule 
is accordingly not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


Evaluation of internal derangement of the right knee and 
status post radial meniscectomy of the left knee

Internal derangement of the right knee and status post radial 
meniscectomy of the left knee are rated based on instability, 
under the provisions of 38 C.F.R. § 4.71a, DC 5257.  

The rating criteria for recurrent subluxation or lateral 
instability under DC 5257 are as follows:  

A rating of 10 percent may be assigned for "slight" 
disability.  

A rating of 20 percent may be assigned for "moderate" 
disability.  

A rating of 30 percent may be assigned for "severe" 
disability.  

The terms "slight,""moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

DC 5257, in and of itself, is not predicated on functional 
loss, so the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  Johnson, 9 Vet. App. 7.

The veteran's most current VA examination of the knees was 
conducted in September 2006.  The veteran did not require 
assistive aids for walking, and reported that he could stand 
for ten to fifteen minutes and could walk not more than a few 
yards.  The veteran complained of instability by history but 
denied episodes of dislocation or subluxation and denied 
episodes of locking.  

On examination, the knees were noted not to be unstable.  
There was crepitation but no grinding.  There was no meniscus 
abnormality, although concurrent X-ray studies showed 
compartmental narrowing compatible with meniscus 
degeneration.  

Based on comparison of the examination results with the 
rating criteria, the Board notes that the veteran has no 
demonstrated instability whatsoever of either knee.  He 
accordingly does not even have a "slight" degree of 
instability to warrant a compensable rating.  

In addition to the VA examination, the Board has considered 
recent VA treatment records.  Those records are consistent 
with the VA examination, and do not show entitlement to a 
higher schedular rating.  

Based on this analysis, the Board finds that compensable 
rating for instability of the right of left knee is not 
warranted.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  In this 
case, the veteran's symptoms more closely reflect the current 
noncompensable ratings, and the benefit-of-the-doubt rule is 
accordingly not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


C.  Entitlement to Earlier Effective Date for a TDIU

The claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).   
Accordingly, the effective date rules for increased 
compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. 
App. 449 (2000).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

When the service-connected disability rating is less than 100 
percent, assignment of a TDIU requires inability to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that, if there are two or more 
disabilities, at least one is ratable at 40 percent or more 
and there is sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); VAOPGCPREC 12-2001 (July 6, 2001).  

The claim for a TDIU and the claims for increased ratings for 
various service-connected disabilities were received on May 
29, 2001.  Significantly, the veteran did not meet the 
schedular criteria for a TDIU rating when he filed his claim, 
as at that time he had no single service-connected disability 
rated higher than 20 percent and his combined total 
disability rating was 50 percent.  

Subsequently, the RO increased the evaluation for service-
connected chronic low back pain to 40 percent effective on 
May 29, 2001; the increased rating was based on VA 
examination performed in September 2001.  Also, the veteran 
was subsequently granted service connection for residuals of 
cold injuries to both hands, rated as 20 percent each 
effective on May 29 2001, which brought his combined rating 
for service-connected disabilities to 80 percent effective 
May 29, 2001.  

As the veteran's formal claim for a TDIU was received on May 
29, 2001, an effective date as early as May 29, 2000 would be 
assignable if the evidence of record were to show that a TDIU 
was warranted at any time between that date and May 29, 2001.  
However, medical treatment records from the period May 29, 
2000 to May 29, 2001 do not show that the service-connected 
disabilities, alone, prevented him from working during that 
period.  

The Board notes that the veteran stopped working in July 
1995.  A VA vocational assessment, received at the RO in 
October 1995, states that the veteran stopped working due to 
a combination of service-connected and nonservice-connected 
disorders; the veteran stated that his primary impediment to 
employment was not physical disability but rather lack of 
training.  

A February 1999 SSA disability determination granted 
disability effective July 1, 1996 due to osteoarthritis 
(primary diagnosis) and depressive disorder (secondary 
diagnosis).  

VA is required to address what occupations a claimant could 
perform, taking into account his education, occupational 
history, and physical limitations, to include what sedentary 
work a claimant can actually perform that would pay him a 
living wage.  Gleicher v. Derwinski, 2 Vet. App. 26, 29 
(1991); Faust, 13 Vet. App at 355-356.  

However, there is no statute or regulation requiring VA to 
conduct a job market or employability survey to determine 
whether a veteran is unemployable as a result of one or more 
service-connected disabilities.  Gary v. Brown, 7 Vet. App. 
229 (1994); Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The veteran is a high school graduate or equivalent with 
military experience as a jet engine mechanic and civilian 
experience as a general maintenance worker, farmer, 
construction worker and meat cutter.  Prior to May 29, 2001 
his service-connected disabilities did not impair his ability 
to think, to express himself, to write and type, to hold 
tools, to sit for protracted periods, or to stand and walk 
for short periods.  The Board accordingly finds that the 
record shows that the veteran could have worked at any number 
of substantially gainful office-based occupations prior to 
May 2001, had he chosen to do so.  

In summary, there is no objective evidence that the veteran 
lost his work due to his service-connected disabilities, or 
that his service-connected disabilities alone resulted in him 
being denied work during the period May 29, 2000 to May 29, 
2001.  

Under these circumstances, the Board is precluded from 
assigning an effective date for a TDIU earlier than May 29, 
2001.  38 C.F.R. § 3.400(o).  The preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date for a TDIU rating.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



ORDER

An increased evaluation in excess of 10 percent for the 
service-connected bilateral hearing loss is denied.  

A separate rating of 10 percent for painful superficial scar 
of the service-connected traumatic amputation of the left 
ring finger is allowed, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An increased evaluation in excess of 40 percent for the 
service-connected chronic low back pain is denied.  

An increased evaluation in excess of 10 percent for the 
service-connected maxillary sinusitis is denied.  

An increased evaluation in excess of 10 percent for the 
service-connected traumatic arthritis of the right knee is 
denied.  

A compensable evaluation for the service-connected internal 
derangement of the right knee is denied.  

An increased evaluation in excess of 10 percent for the 
service-connected traumatic arthritis of the left knee is 
denied.  

A compensable evaluation for the service-connected status 
post radial meniscectomy of the left knee is denied.  

An effective date earlier than May 29, 2001 for grant of a 
TDIU is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


